Per Curiam,
On September 5, 1913, the day the injuries were sustained for which this action was brought, the appellant was a corporation engaged in the manufacture of machinery. The appellee was employed by it as a helper to one of its moulders, and, in the course of his employment, a ladle, containing molten metal, carried by a fellow workman, collided with him, causing its contents to severely burn his foot. The negligence charged is the narrowness of the “alleyway” in which the men were working, and there was testimony that, in view of its narrowness, it was not a reasonably safe place in which they were compelled to perform their duties. This was really the only issue in the case, and it was submitted to *40the jury under the following correct instruction: “You have to find whether the defendant in this case was guilty of negligence in not providing a reasonably safe place for the plaintiff to work in. If you find that the defendant did provide such a place, as people in the same line of business provide, an ordinary passageway, or surroundings there, then your verdict ought to be for the defendant. If, however, you find that it did not, and also find that the plaintiff did not by his negligence contribute to the accident, then your verdict ought to be for the plaintiff. If the plaintiff in any degree contributed to the accident by his negligence, that would prevent him from recovering, notwithstanding the fact that you find the defendant was negligent.” As the case was clearly for the jury, the single complaint of the appellant, that a verdict was not directed in its favor, is dismissed, and •the judgment is affirmed.